
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 79
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2009
			Mr. Issa submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the life, service, and
		  accomplishments of Lieutenant General Victor H. Krulak, United States Marine
		  Corps.
	
	
		Whereas Lieutenant General Victor H. Krulak, United States
			 Marine Corps, was born in Denver, Colorado, on January 7, 1913, and passed away
			 on December 29, 2008;
		Whereas Lieutenant General Krulak was commissioned a
			 Marine Second-Lieutenant upon graduation from the United States Naval Academy
			 on May 31, 1934;
		Whereas Lieutenant General Krulak’s Marine Corps service
			 included—
			(1)sea duty aboard
			 the battleship USS Arizona;
			(2)an
			 assignment at the United States Naval Academy in Annapolis, Maryland;
			(3)duty with the 6th
			 Marines in San Diego and the 4th Marines in China from 1937 to 1939;
			(4)completion of the
			 Junior School in Quantico, Virginia; and
			(5)an assignment with
			 the 1st Marine Brigade, Fleet Marine Force, later called the 1st Marine
			 Division;
			Whereas Lieutenant General Krulak was a Captain serving as
			 aide to the Commanding General, General Holland M. Smith, of the Amphibious
			 Corps, Atlantic Fleet, at the outbreak of World War II, and after volunteering
			 and completing parachute training was ordered to the Pacific area as Commander
			 of the 2nd Parachute Battalion, 1st Marine Amphibious Corps, and went into
			 action at Vella Lavella, Solomon Islands, with the 2nd New Zealand
			 Brigade;
		Whereas Lieutenant General Krulak, as a Lieutenant Colonel
			 in the fall of 1943, earned the Navy Cross and the Purple Heart Medal on
			 Choiseul Island, Solomon Islands, where his battalion staged a week-long
			 diversionary raid to disguise the invasion of Bougainville Island, Solomon
			 Islands;
		Whereas Lieutenant General Krulak later joined the newly
			 formed 6th Marine Division and took part in the Okinawa campaign and the
			 surrender of Japanese forces in the China area, earning the Legion of Merit
			 with Combat V for combat service, and the Bronze Star
			 Medal;
		Whereas Lieutenant General Krulak served as Assistant
			 Director of the Senior School in Quantico, Virginia, and later as Regimental
			 Commander of the 5th Marines at Camp Pendleton, California;
		Whereas Lieutenant General Krulak was serving as Assistant
			 Chief of Staff, G–3, Fleet Marine Force, Pacific, when the Korean Conflict
			 erupted, and subsequently served in Korea as Chief of Staff, 1st Marine
			 Division, earning a second Legion of Merit with Combat V for
			 combat service and the Air Medal;
		Whereas Lieutenant General Krulak served at Headquarters
			 Marine Corps as Secretary of the General Staff, then rejoined Fleet Marine
			 Force, Pacific, as Chief of Staff from 1951 to 1955, and in July 1956 he was
			 promoted to Brigadier General and designated Assistant Commander, 3rd Marine
			 Division in Okinawa, Japan;
		Whereas Lieutenant General Krulak served as Director,
			 Marine Corps Educational Center, in Quantico, Virginia, from 1957 to 1959, and
			 was promoted to Major General in November 1959 and the following month assumed
			 command of the Marine Corps Recruit Depot in San Diego, California;
		Whereas Lieutenant General Krulak was presented a third
			 Legion of Merit by General Maxwell D. Taylor, Chairman of the Joint Chiefs of
			 Staff, for exceptionally meritorious service from 1962 to 1964 as Special
			 Assistant for Counter Insurgency Activities, Organization of the Joint Chiefs
			 of Staff;
		Whereas Lieutenant General Krulak was designated on March
			 1, 1964, as Commanding General, Fleet Marine Force, Pacific, and promoted to
			 Lieutenant General, and for the next four years was responsible for all Fleet
			 Marine Force units in the Pacific, including some 54 trips to the Vietnam
			 theater;
		Whereas Lieutenant General Krulak retired on June 1, 1968,
			 receiving a Distinguished Service Medal for his performance as Commanding
			 General, Fleet Marine Force, Pacific; and
		Whereas Lieutenant General Krulak has had a tremendous
			 positive impact on the United States Marine Corps: Now, therefore, be it
		
	
		That the House of Representatives, on the
			 occassion of the death of Lieutenant General Victor H. Krulak—
			(1)honors Lieutenant General Krulak for his
			 exemplary service as a Marine officer and for displaying the highest levels of
			 leadership, professional competence, integrity, and moral courage throughout
			 his distinguished military service of over 34 years;
			(2)commends Lieutenant General Krulak for his
			 dedication and commitment to excellence as an infantry officer and leader of
			 Marines; and
			(3)recognizes the tremendous dedication and
			 fortitude with which Lieutenant General Krulak led an exemplary career in
			 public service, having been awarded numerous citations and medals, including
			 three Legions of Merit, a Bronze Star, and a Meritorious Service Medal.
			
